                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHERIE SAFAPOU,                                    Case No.19-cv-04623-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                 v.                                         PLAINTIFF
                                   9

                                  10     RUSHMORE LOAN MANAGEMENT,                          Re: Dkt. No. 6
                                         LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Cherie Safapou filed this civil action in the Marin County Superior Court.

                                  14   Defendants thereafter removed the action to this court based on federal question jurisdiction under

                                  15   28 U.S.C. § 1331. Defendants’ motion to dismiss the complaint is now pending before the Court.

                                  16   (Dkt. No. 6.) Plaintiff has not filed an opposition or statement of non-opposition to the motion to

                                  17   dismiss although the deadline for her to do so has past. Accordingly, Plaintiff is ORDERED TO

                                  18   SHOW CAUSE as to why this action should not be dismissed for failure to prosecute. See Fed. R.

                                  19   Civ. P. 41(b). Plaintiff’s written response to this Order to Show Cause and her opposition or

                                  20   statement of non-opposition to the motion to dismiss are due September 12, 2019. Failure to

                                  21   respond to this Order may result in the reassignment of this action to a district judge with a report

                                  22   and recommendation that this action be dismissed for failure to prosecute.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 4, 2019

                                  26
                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
